Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

          DETAILED ACTION

1.	This action is responsive to:  an original application filed on 21 May 2019.	
2.	Claims 1-25 are currently pending and claims 1, 12 and 15 are independent claims. 

Information Disclosure Statement

3.	The information disclosure statement (IDS) submitted are with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
          Priority

4.	Priority claimed from its provisional application no.62/678,595, filed on 21 May 2018.
        Drawings

5.	The drawings filed on 21 May 2019 are accepted by the examiner.

                                                   Claim Rejections - 35 USC § 102

6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –	
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-25 are rejected 35 U.S.C §102 (a)(1) as being anticipated by Colgrove et al. (US Patent No. 10678754), hereinafter Colgrove.

In regard to claim 1: 
receiving, by at least one processing device, a data block to be stored (Colgrove, Abstract, “receives a request from a client device to write a data block to a volume resident on the storage array.”.
generating a hash tag from a hash of the data block (Colgrove, col 3, lines 65-67, col 5, lines 1-9).
storing the hash tag (Colgrove, col 12, lines 16-17).
and writing the data block to remote storage (Colgrove, col 3, lines 4-7).

In regard to claim 2:
further comprising storing a data block identifier with the hash tag, wherein the data block identifier is associated with the stored data block (Colgrove, col 5, lines 1-15).

In regard to claim 3:
wherein the data block identifier is a block address provided by a file system of a local data device that provides the data block to be stored (Colgrove, col 3, lines 22-31, col 4, lines 12-27).

In regard to claim 4:
wherein the hash tag is stored in a local memory (Colgrove, col 3, line 21).

In regard to claim 5:
further comprising: reading the data block from the remote storage (Colgrove, col 10, lines 23-25). 
generating a hash of the read data block (Colgrove, col 10, lines 14-20). 
and comparing the generated hash to the stored hash tag (Colgrove, col 10, lines 30-43).

In regard to claim 6:
further comprising determining, based on comparing the generated hash to the stored hash tag, whether the read data block is valid (Colgrove, col 9, lines 52-67).

In regard to claim 7:
wherein the data block to be stored is received from a local data device, the method further comprising, in response to determining the read data block is valid, 

In regard to claim 8:
wherein the hash tag is generated by an encryption appliance (Colgrove, col 12, lines 16-22),

In regard to claim 9:
wherein the hash tag is stored in local memory of the encryption appliance (Colgrove, col 7, lines 45-67).

In regard to claim 10:
wherein the remote storage is a first remote storage, and wherein storing the hash tag comprises sending the hash tag over a network to a second remote storage to be stored in memory (Colgrove, col 13, lines 23-36).

In regard to claim 11:
wherein comparing the generated hash to the stored hash tag comprises retrieving the hash tag from the second remote storage (Colgrove, Fig. 2).

In regard to claim 12:
generating a tag from a hash of a data block, wherein the data block is to be stored in a remote storage (Colgrove, col 3, lines 65-67, col 6, lines 16-36).
storing the tag (Colgrove, col 12, lines 16-17). 

 
In regard to claim 13: 
further comprising: reading the data block from the remote storage (Colgrove, col 10, lines 23-25). 
generating a hash of the read data block (Colgrove, col 10, lines 14-20).
and comparing the generated hash to the tag (Colgrove, col 10, lines 30-43).
 

In regard to claim 14:
wherein the tag is stored in a look-up table on a remote storage device (Colgrove, col 5, lines 22-30).

In regard to claim 15:
at least one processing device (Colgrove, col 6, line 44).
and memory storing instructions configured to instruct the at least one processing device to: receive data from a local device (Colgrove, col 11, lines 60-67, 9, lines 52-59).
generate a hash tag from a hash of the data (Colgrove, col 8, lines 55-60).
store the hash tag (Colgrove, col 12, lines 16-17). 
encrypt the received data to provide encrypted data (Colgrove, col 7, lines 45-57).
and send the encrypted data to a remote storage (Colgrove, col, lines 20-22).

In regard to claim 16:

generate a hash of the read data block (Colgrove, col 10, lines 14-20).
and compare the generated hash to the stored hash tag (Colgrove, col 10, lines 30-43).

In regard to claim 17: 
wherein the data received from the local device comprises a payload having a plurality of file objects (Colgrove, col 4, lines 28-44).

In regard to claim 18:
wherein the instructions are further configured to instruct the at least one processing device to set up a transport protocol using at least one certificate received from a certificate authority, wherein the at least one certificate is verified prior to establishing a connection to the local device using the transport protocol (Colgrove, col 6, lines 16-36). 

In regard to claim 19:
wherein the instructions are further configured to instruct the at least one processing device to verify the identity of the cloud storage or server using the at least one certificate (Colgrove, col 4, lines 62-64).

In regard to claim 20:


In regard to claim 21: 
wherein the instructions are further configured to instruct the at least one processing device to: receive, from the remote storage, using a transport protocol, the encrypted data (Colgrove, col 7, lines 45-56).
decrypt, using a payload key, the encrypted data to provide decrypted data (Colgrove, col 8, lines 56-60). 
and send, to the local device, using a transport protocol, the decrypted data (Colgrove, col 13, lines 34-36).

In regard to claim 22:
wherein the instructions are further configured to instruct the at least one processing device to verify the identity of the remote storage, the verifying including receiving at least one certificate from a certificate authority (Colgrove, col 6, lines 16-36). 

In regard to claim 23:
wherein the data received from the local device comprises packets including a first packet (Colgrove, col 8, lines 49-60).

claim 24:
wherein the stored hash tag is a keyed hash (Colgrove, col 7, lines 53-44, col 6, line 23). 

In regard to claim 25:
wherein the remote storage is a first remote storage, and wherein storing the hash tag comprises sending the keyed hash over a network to a second remote storage (Colgrove, col 5, lines 31-48). 

   Conclusion

7.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monjour Rahim whose telephone number is (571)270-3890. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Monjur Rahim/
Patent Examiner
United States Patent and Trademark Office
Art Unit: 2436; Phone: 571.270.3890
E-mail: monjur.rahim@uspto.gov
Fax: 571.270.4890